Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered December 20th, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is understood to meet the requirements of patent eligible subject matter at least for the reason that the claims set forth a ‘particular machine’ as defined by MPEP 2106.05(b)
The prior art when considered individually and as a whole does not teach nor fairly suggest the invention as claimed in claims 11-18.  The closest prior art of record Fisher (US 4,825,019) while teaching a cursor accessory as previously applied is silent regarding the inclusion of a center protruding column portion with a length that exceeds the depth of the recessed surfaces and that is functional to fix the cover member to the push button input module as particularly claimed when considered in combination with the remainder claim limitations as particularly presented in claims 11 and 18.  The second closest reference of record Druckman (US 5,976,018) while teaching the inclusion of a center protruding column portion that is functional to fix the cover member .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715